Citation Nr: 0332118	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  99-08 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to September 
1962.  He died in April 1998.  The appellant is the widow of 
the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  

The appellant's appeal was previously before the Board in 
February 2003, at which time the Board adjudicated the issue 
on appeal.  In an order to be issued concurrently with this 
remand, the Board has vacated the February 2003 decision in 
order to provide the appellant the opportunity to appear for 
a hearing.


REMAND

In a statement received at the RO in December 2002, but not 
forwarded to the Board until April 2003, the appellant 
requested that her hearing scheduled for January 2003 be re-
scheduled.  Accordingly, this case is being remanded to the 
Veterans Benefits Administration (VBA) for the following:

The VBA should schedule a hearing before 
a Veterans Law Judge at the RO or other 
appropriate location.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


